Citation Nr: 0429727	
Decision Date: 11/03/04    Archive Date: 11/10/04

DOCKET NO.  03-22 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from July 1950 to December 
1951.  He died in December 2001, and the appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 RO decision which, in 
pertinent part, denied service connection for the cause of 
the veteran's death.  In November 2002, the appellant filed a 
notice of disagreement with this decision, and in July 2003, 
the RO issued a statement of the case (SOC).  In July 2003, 
the appellant filed a timely substantive appeal thereby 
perfecting her appeal herein.

The appellant testified at a Travel Board hearing held at the 
RO in April 2004.


FINDINGS OF FACT

1.  The veteran died decades after service as a result of 
respiratory failure, due to or as a consequence of metastatic 
lung cancer.  

2.  These conditions began many years after service and were 
not caused by any incident of service.

3.  The veteran's service-connected bronchial asthma played 
no role in his death.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute to 
the veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served in the Navy from July 1950 to December 
1951.  His service medical records revealed multiple 
treatments for bronchial asthma.  A medical board report, 
dated in November 1951, concluded that he was unfit for duty, 
and recommended that he be discharged from the service.

In August 1952, the RO granted service connection at a 10 
percent initial disability rating for bronchial asthma, 
effective from the date of his discharge from the service. 

The veteran's death certificate notes that he died on 
December [redacted], 2001, at the age of 69.  The immediate cause of 
his death was listed as respiratory failure, due to or as a 
consequence of metastatic lung cancer.  The certificate 
indicated that he passed away in a private residence, and 
that no autopsy was performed.

In January 2002, the appellant filed her claim for the cause 
of the veteran's death.

In February 2002, the VA notified the appellant of her rights 
and responsibilities under the Veterans Claims Assistance Act 
of 2000.  The letter informed her of evidence needed to 
support her claim for service connection for the cause of the 
veteran's death.  She was requested to identify medical 
treatment providers the veteran had seen, and was told the VA 
would attempt to obtain identified records.  

Medical treatment records, dated from October 1995 to 
December 2001, were received from numerous private treatment 
providers.  An October 1995 treatment report noted the 
veteran's history of a lung lesion.  The report noted an 
assessment of a history of lung mass.  It also noted that a 
recent X-ray examination of the chest, performed in September 
1995, showed a patchy infiltrate that did not appear to have 
been addressed.  A June 1996 treatment report noted diagnoses 
of chronic obstructive pulmonary disease (COPD), history of 
asthma, resolving right middle lobe pneumonia and history of 
left upper lobe lung lesion.  A February 1997 treatment 
report noted an assessment of resolving asthmatic bronchitis.  

In May 1997, the veteran was seen with complaints of his 
asthma getting worse.  He reported a shortness of breath more 
easily with exertion.  The report noted an assessment of COPD 
with asthma.  A February 1998 treatment report noted the 
veteran's history of COPD.  It also noted "a history of long 
term smoking."  The report concluded with an assessment of 
acute pneumonia.  

A July 2001 treatment report noted that he was a former 
cigarette smoker, two packs per day, but had quit at the age 
of 59.  A September 2001 treatment report noted an assessment 
of recurrent bronchitis and lung cancer.  A CT scan of the 
chest, performed in September 2001, revealed an impression of 
right hilar mass and extensively distributed lung nodules 
with interval progression.  The report also noted new right 
pleural fluid air space disease in the right lung which was 
thought to represent post obstructive collapse and/or 
pneumonia.  A late-September 2001 treatment report noted an 
impression of apparently worsening lung cancer and 
depression.  

A treatment summary letter, dated December 20, 2001, noted 
that the veteran had severe obstructive pulmonary disease and 
a non small cell carcinoma with metastases.  The report noted 
that he was currently undergoing chemotherapy and had 
predominantly emphysema.  He had been on a program of inhaled 
bronchodialators and home oxygen, and that he had a history 
of being a smoker.  The report noted that he had carcinoma of 
the lung for years, and that over the last few days there had 
been an increased shortness of breath, cough and congestion.  
The report noted that a lung lesion had been discovered two 
years earlier, which was treated with radiation and 
chemotherapy, and found, unfortunately, to be worsening 
recently.  Chest X-ray examination revealed worsening 
infiltrate at the right base.  The report concluded with an 
impression that the veteran "has an unfortunate case of 
severe obstructive pulmonary disease and extensive pulmonary 
malignancy.  There is evidence also of probable pneumonia.  
His outlook is quite poor."  It recommended aerosols with 
Atrovent and Albuterol, systemic coricosteriods, and oxygen.  
A final discharge report, dated in December 28, 2001, noted a 
final diagnosis of metastic lung cancer with respiratory 
failure and spinal cord compression.  The report noted that 
Hospice was able to take the veteran home for palliative 
care.

In August 2002, a VA doctor reviewed the veteran claims 
folder and medical records, and provided a medical opinion on 
the claim for service connection for the cause of the 
veteran's death.  The VA doctor detailed the veteran's 
medical history, and opined that the veteran's COPD was not a 
contributing factor to his death.  He reported that the 
etiology of lung cancer is significantly increased with 
smoking and the veteran had a prior history of heavy 
cigarette smoking.  The VA physician stated "the terminal 
event in this patient's life was directly related to his 
metastatic lung cancer, small cell carcinoma, which is 
universally fatal unless found totally by accident in a very 
early stage which was not the case in this claimant.  
Therefore, in my medical opinion, there is no relationship 
between his COPD and his death.  His death was purely due to 
his lung cancer."  

In November 2002, a medical opinion statement was received 
from J. Charles, M.D.  Dr. Charles noted that the veteran's 
long history of asthma, for which he was treated with various 
inhalers.  He noted that the veteran's asthma contributed to 
some of his long-standing chronic lung disease.  Dr. Charles 
further opined that "there is absolutely no question in my 
mind or based on the medical evidence here that the patient 
had asthma.  He clearly did and did for many, many years.  Of 
also associated note, the patient was treated for allergies 
at various points as well."

In November 2002, the VA again notified the appellant of her 
rights and responsibilities under the Veterans Claims 
Assistance Act of 2000.  The letter informed her of evidence 
needed to support her claim for service connection for the 
cause of the veteran's death.  She was requested to identify 
medical treatment providers the veteran had seen, and was 
told the VA would attempt to obtain identified records.  

In April 2003, the RO sent correspondence to the J. Charles, 
M.D., informing him that the issue to be determined was 
whether or not the veteran's service-connected asthma caused 
or contributed substantially or materially to his death, and 
requested that he provide an opinion on this issue.

In April 2003, Dr. Charles responded with a letter which 
properly restated the issue in this case, i.e. whether or not 
asthma contributed substantially or materially to the 
patient's death.  Dr. Charles then opined:

It is clear that the patient died from 
metastatic lung cancer.

The patient had long-standing asthma and 
asthmatic bronchitis, however it was 
indeed complications of his lung cancer 
that caused his demise.

In April 2004, a hearing was conducted before the Board from 
the RO.  At the hearing, the appellant testified that the 
veteran's bronchial asthma had continued to worsen over the 
years.  She testified that he required a variety of 
medicines, inhalers, and the use of oxygen to treat this 
condition.  At the hearing, she submitted a list of the 
veteran's numerous asthma medications.

II.  Analysis

The appellant, the widow of the veteran, claims that service 
connection is warranted for the cause of the veteran's death. 

The file shows that through correspondence, the rating 
decision, the statement of the case, and supplemental 
statements of the case, the VA has notified the appellant of 
the evidence necessary to substantiate her claim, and of her 
and the VA's mutual responsibilities for providing evidence.  
Identified relevant medical records have been obtained to the 
extent possible, and a VA medical opinion has been provided.  
In addition, a private physician's opinion is of record, and 
the RO requested and received an addendum to this opinion to 
more accurately address the issue at hand.  Thus, the Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  

For service connection for the cause of a veteran's death, 
the evidence must show that a disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but, rather, there must have been a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection will be rebuttably presumed for certain 
chronic diseases, including malignant tumors, which are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

The evidence shows the veteran served on active duty from 
July 1950 to December 1951.  He died in December 2001.  At 
the time of his death, he was service-connected for bronchial 
asthma, rated 10 percent disabling, since his discharge from 
the service.  

His death certificate listed the immediate cause of his death 
as respiratory failure, due to or as a consequence of 
metastatic lung cancer.  The medical records, including the 
death certificate, were reviewed by a VA doctor who offered a 
medical opinion in September 2002.  The VA physician opined 
that "the terminal event in this patient's life was directly 
related to his metastatic lung cancer, small cell carcinoma, 
which is universally fatal unless found totally by accident 
in a very early stage which was not the case in this 
claimant.  Therefore, in my medical opinion, there is no 
relationship between his COPD and his death.  His death was 
purely due to his lung cancer."  

A second opinion from the veteran's private physician was 
received in April 2003, and stated that the veteran died from 
metastatic lung cancer.  The private physician further stated 
that the veteran "had long-standing asthma and asthmatic 
bronchitis, however, it was indeed complications of his lung 
cancer that caused his demise."

The Board notes that both of these medical opinions are 
consistent with the numerous medical records found in the 
claims folder.  There is no medical opinion to the contrary.  
As a layman, the appellant has no competence to give a 
medical opinion on diagnosis or causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In sum, the weight of the credible evidence establishes that 
the veteran died decades after service due to metastatic lung 
cancer and its complications, and these conditions began many 
years after service and were not caused by any incident of 
service.  Moreover, his service-connected bronchial asthma 
played no role in his death.  A service-connected disability 
did not cause or contribute to the veteran's death, and thus 
there is no basis for service connection for the cause of his 
death.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine is inapplicable, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



